Citation Nr: 0710700	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-15 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a bladder suspension procedure.  

2.  Entitlement to service connection for a claimed 
disability manifested sinus brachycardia.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1978 to 
November 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision.  

For the reasons below, this appeal is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran when further action on her 
part is required.  



REMAND

The Board finds that further action on this claim of service 
connection for bladder suspension and sinus brachycardia is 
warranted.  

In regard to bladder suspension, the veteran's service 
medical record (SMR) shows extensive genitourinary surgeries, 
including bladder suspension in 1990 consequent to a 
hysterectomy for endometriosis.  

During a VA-contracted general medical examination in January 
1999, the examiner noted current diagnosis of bladder 
suspension without residua.  The examiner also diagnosed 
post-hysterectomy without residua, laparoscopy times three 
without residua, fulguration of the ovary without residua, 
inactive endometriosis, and resolved left ovarian cystectomy 
with incidental appendectomy.  

The veteran has current service connection for status post 
hysterectomy, rated as 30 percent disabling.  

In regard to sinus brachycardia, the veteran's SMR show 
abnormal electrocardiograms (EKGs) during military service.  
In January 1999, the veteran had an abnormal EKG; the VA-
contracted general medical examiner referred to the EKG and 
stated that the veteran had no current sinus brachycardia.  

The Board finds that the veteran has presented evidence that 
she arguably had manifestations of both claimed disorders 
during service and that she arguably has current disabilities 
related to those in-service disorders.  

She has accordingly presented a prima facie case for service 
connection, and is entitled at this point to examination and 
opinion by appropriate medical specialists.  

At the same time, the RO should obtain all relevant VA and 
non-VA treatment records not currently of record.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to her by 
the pertinent VA medical facility at which the examination is 
to take place.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination as 
stipulated above, the RO should also give the veteran 
opportunity to present any additional information and/or 
evidence pertinent to the claim on appeal that is not already 
of record.  

The RO's notice letter should explain that the appellant has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in her possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record that pertains to the 
etiology of the claimed loss of vision of 
the right eye.  

The RO's letter should invite the veteran 
to furnish all evidence in her 
possession, and identify what evidence is 
ultimately her responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by her, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  Regardless of 
whether the veteran responds, the RO 
should obtain all VA treatment records 
not already of record.  

3.  The veteran should be scheduled for 
VA examination by a cardiac specialist 
and by a genitourinary specialist at an 
appropriate medical facility.  The entire 
claims file must be made available to the 
physicians designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All clinical observations 
and findings should be reported in 
detail.  

The examining cardiologist should 
examine the veteran to determine if the 
veteran currently has sinus 
brachycardia.  The examining 
cardiologist should state an opinion as 
to whether it is at least as likely as 
not (i.e., a 50 percent or greater 
likelihood) that the veteran has a 
current heart disability due to any 
event or incident of her military 
service.  

The examining genitourinary specialist 
should examine the veteran to determine 
the current extent of the claimed 
bladder suspension.  If the veteran has 
current bladder suspension, the 
examining genitourinary specialist 
should state an opinion as to whether 
it is at least as likely as not (i.e., 
a 50 percent or greater likelihood) 
that the veteran has current urinary 
disability due to the in-service 
surgery or other event or incident of 
her military service.  All opinions and 
conclusions expressed by the examiners 
must be supported by a complete 
rationale in a typewritten report.  

4.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claims 
of service connection for sinus 
brachycardia and bladder suspension in 
light of all pertinent evidence and legal 
authority.  

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and her representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



